DETAILED ACTION
This communication is in response to the after final amendment filed 11/1/21 in which claims 1, 2, 10-14, and 22-24 were amended, claims 3, 4, 8, 15, 16, 20, 25, and 26 were canceled, and claims 27 and 28 were newly presented. Claims 5, 7, 9, 17, 19, 21 were previously canceled. Claims 1, 2, 6, 10-14, 18, 22-24, 27, and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, 10-13, 18, 22-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardo (US 6,684,369 B1; patented Jan. 27, 2004) in view of McKee (US .

Regarding claim 1, Bernardo discloses [a] website building system (WBS) comprising: 
at least one processor; (Bernardo, column 5, lines 49-60, teaches a server)
a living document generator (LDG), implemented on said at least one processor, (the LDG is interpreted as software running on a processor) to generate a living document for a website from a plurality of LDG section texts, said LDG to select said LDG section texts according to use attributes of LDG tags attached to said LDG section texts, according to internal WBS system data related to said website and its business, and according to legal environmental data, external to said WBS, which is related to said website and its business; (Bernardo, column 6, lines 31-60, teaches a tool that enables a web site creator to select from among a plurality of features and options to include within a web site; the templates comprise databases which may include fields, forms, views, text, formulas and profiles that enable customization of the features; a profile may comprise fields e.g. one feature of a web site may be a list of site areas; one area may be “Company Information”; a template corresponding to this feature may include certain text and HTML formatting components for a web page for this area, with fields for company name, address, etc.; based on input supplied by the web site creator, this information may be included in the finished web site).
Bernardo does not specifically disclose a monitoring engine, implemented on said at least one processor, (the LDG is interpreted as software running on a processor) to monitor for changes, said changes being changes in said internal WBS system data, [and in said legal , as indicated by update attributes of said LDG tags of said LDG section texts; and a policy knowledge engine (PKE), implemented on said at least one processor: to analyze the impact of said changes on a composition of said living document and said LDG section texts; and to recommend edits to said living document and to said LDG section texts.  However, McKee teaches using an editing tool that a user uses to create or edit content for websites and platforms, see paragraph 68, and a compliance enforcer that receives the user-generated content from the editing tool and determines if the content is compliant with various compliance standards, see paragraph 69, and indicates to the user various actions that can be performed by the user to correct the text, see paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernardo to include a compliance enforcement system that updates compliance data required to check the compliance of published web content. Doing so would enable checking whether a user communication is compliant with predefined compliance standards (McKee, paragraph 100).
Bernardo and McKee do not disclose monitoring for changes in said legal environmental data, external to said WBS. However, Clark teaches monitoring rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data by monitoring websites and other sources of regulatory compliance information in order identify the most recent regulatory information. See paragraph 38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernardo to monitor sources of regulatory compliance information. Doing so 
Claim 13 is a method claim derived from claim 1 and is similarly rejected.

Regarding claim 6, Bernardo, in view of McKee and Clark, discloses the invention of claim 1 as discussed above. Bernardo further discloses wherein said legal environment is at least one of: applicable laws, statutes, regulation, directives, guidelines, standards, and industry standards (Bernardo, column 10, lines 19-33, teaches each object in the web site contains an associated profile document; updating the profile document allows a web master to automatically update each page of the web site associated with the profile document, e.g., automatically updating each web page with a new logo when a company logo stored in a template as a profile document changes).
Claim 18 is a method claim derived from claim 6 and is similarly rejected.

Regarding claim 10, Bernardo, in view of McKee and Clark, discloses the invention of claim 1 as discussed above. Bernardo further discloses wherein said internal WBS data comprises at least one of: WBS elements used in websites belonging to said designer, code associated with said WBS elements, information gathered from said designer, business information related to said websites, operational information of said websites, cookies of said websites, and site commercial database information (Bernardo, column 10, lines 19-33, teaches each object in the web site contains an associated profile document; updating the profile document allows a web master to automatically update each page of the web site 
Claim 22 is a method claim derived from claim 10 and is similarly rejected.

Regarding claim 11, Bernardo, in view of McKee and Clark, discloses the invention of claim 1 as discussed above. Bernardo does not disclose wherein said legal environmental data, external to said WBS, comprises at least one of: law and regulation online and offline repositories. However, Clark teaches monitoring rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data by monitoring websites and other sources of regulatory compliance information in order identify the most recent regulatory information. See paragraph 38. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernardo to monitor sources of regulatory compliance information. Doing so would enable proactive monitoring of user activities to generate real-time regulatory compliance alerts. See Clark, paragraph 15.
Claim 23 is a method claim derived from claim 11 and is similarly rejected.

Regarding claim 12, Bernardo, in view of McKee and Clark, discloses the invention of claim 4 as discussed above. Bernardo does not disclose wherein said recommending said edits to said living document and to said LDG section texts is performed by a machine learning engine. However, McKee further teaches providing one or more suggested alterations comprising one or more recommended context-specific content that is known to be compliant or is deemed to be compliant by machine learning modules. See paragraph 74. Thus, McKee 
Claim 24 is a method claim derived from claim 12 and is similarly rejected.

Regarding claim 27, Bernardo, in view of McKee and Clark, discloses the invention of claim 1 as discussed above. Bernardo does not disclose wherein said LDG further comprises a notification engine to notify at least one of designers and WBS vendor staff of edits recommended by said PKE. However, McKee teaches using an editing tool that a user uses to create or edit content for websites and platforms, see paragraph 68, and a compliance enforcer that receives the user-generated content from the editing tool and determines if the content is compliant with various compliance standards, see paragraph 69, and indicates to the user various actions that can be performed by the user to correct the text, see paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernardo to include a compliance enforcement system that updates compliance data required to check the compliance of published web content. Doing so would enable checking whether a user communication is compliant with predefined compliance standards (McKee, paragraph 100).

Regarding claim 28, Bernardo, in view of McKee and Clark, discloses the invention of claim 13 as discussed above. Bernardo does not disclose notifying at least one of designers and WBS vendor staff of edits recommended by said PKE. However, McKee teaches using an editing tool that a user uses to create or edit content for websites and platforms, see paragraph 68, and a compliance enforcer that receives the user-generated content from the editing tool and determines if the content is compliant with various compliance standards, see paragraph 69, and indicates to the user various actions that can be performed by the user to correct the text, see paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernardo to include a compliance enforcement system that updates compliance data required to check the compliance of published web content. Doing so would enable checking whether a user communication is compliant with predefined compliance standards (McKee, paragraph 100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAHID K KHAN/Examiner, Art Unit 2178